 



Exhibit 10.10
Option to Purchase «AGGREGATE_TO_PURCHASE» Shares of Common Stock
 
CSK AUTO CORPORATION
     1999 EMPLOYEE STOCK OPTION PLAN
NONQUALIFIED STOCK OPTION CONTRACT
     THIS NONQUALIFIED STOCK OPTION CONTRACT entered into as of
«DATE_OF_GRANT_OPTIONS» between CSK AUTO CORPORATION, a Delaware corporation
(the “Company”), and «OPTIONEE_NAME» (“Optionee”).
W I T N E S S E T H:
     1. The Company, in accordance with the allotment made by the committee of
the Company’s Board of Directors (the “Committee”) and subject to the terms and
conditions of the 1999 Employee Stock Option Plan of the Company, as amended or
restated from time to time, (the “Plan”), grants to the Optionee an option to
purchase an aggregate of «AGGREGATE_TO_PURCHASE» shares (the “Option Shares”) of
the Company’s common stock, par value $.01 per share (“Common Stock”), at an
exercise price of «EXERCISE_PRICE» per share, such price being at least equal to
the fair market value of such shares on the date hereof. This option is not
intended to constitute an incentive stock option within the meaning of
Section 422 of the International Revenue Code of 1986, as amended.
     2. The term of this option shall be «SEVEN_YEARS» years from the date
hereof, subject to earlier termination as provided in the Plan. This option
shall become exercisable in accordance with the terms and provisions of the Plan
as modified by Exhibit I hereto, and, under certain circumstances set forth in
the Plan, may remain exercisable for 30 days beyond its «SEVEN_YEARS» year term.
The right to purchase Option Shares under this option shall be cumulative, so
that if the full number of Option Shares purchasable in a period shall not be
purchased, the balance may be purchased at any time or from time to time
thereafter, but not after the expiration of the option.
     3. This option shall be exercised by giving five business days’ written
notice to the Company at its then principal office, presently 645 E. Missouri
Avenue, Phoenix, A 85012, Attention: President, stating that the Optionee is
exercising the option hereunder, specifying the number of Option Shares being
purchased and accompanied by payment in full of the aggregate purchase price
therefor (a) in cash or by certified check, (b) with previously acquired shares
of Common Stock which have been held by the Optionee for the applicable period
required by any Company plan or agreement with the Company pursuant to which
such shares were issued and if not so restricted, which have been held for at
least six months, or (c) a combination of the foregoing. Notwithstanding the
foregoing, the purchase price may be paid by delivery by the Optionee of a
properly executed notice, together with a copy of his irrevocable instructions
to a broker acceptable to the Committee to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay such purchase price.
     4. The Company may withhold cash and/or shares of Common Stock to be issued
to the Optionee in the amount which the Company determines is necessary to
satisfy its obligation

 



--------------------------------------------------------------------------------



 



to withhold taxes or other amounts incurred by reason of the grant or exercise
of this option or the disposition of the underlying shares of Common Stock.
Alternatively, the Company may require the Optionee to pay the Company such
amounts in cash promptly upon demand.
     5. Notwithstanding the foregoing, this option shall not be exercisable by
the Optionee unless (a) a Registration Statement under the Securities Act of
1933, as amended (the “Securities Act”) with respect to the shares of Common
Stock to be received upon the exercise of this option shall be effective and
current at the time of exercise or (b) there is an exemption from registration
under the Securities Act for the issuance of the shares of Common Stock upon
such exercise. The Optionee hereby represents and warrants to the Company that,
unless such a Registration Statement is effective and current at the time of
exercise of this option, the shares of Common Stock to be issued upon the
exercise of this option will be acquired by the Optionee for his or her own
account, for investment only and not with a view to the resale or distribution
thereof. In any event, the Optionee shall notify the Company of any proposed
resale of the shares of Common Stock issued to him or her upon exercise of this
option. Any subsequent resale or distribution of shares of Common Stock by the
Optionee shall be made only pursuant to (x) a Registration Statement under the
Securities Act which is effective and current with respect to the sale of shares
of Common Stock being sold, or (y) a specific exemption from the registration
requirements of the Securities Act, but in claiming such exemption, the Optionee
shall, prior to any offer of sale or sale of such shares of Common Stock,
provide the Company (unless waived by the Company) with a favorable written
opinion of counsel, in form and substance satisfactory to the Company, as to the
applicability of such exemption to the proposed sale or distribution. Such
representations and warranties shall also be deemed to be made by the Optionee
upon each exercise of this option. Nothing herein shall be construed as
requiring the Company to register the shares subject to this option under the
Securities Act.
     6. Notwithstanding anything herein to the contrary, if at any time the
Committee shall determine, in its discretion, that the listing or qualifications
of the shares of Common Stock subject to this option on any securities exchange
or under any applicable law, or the consent or approval of any governmental
agency or regulatory body, is necessary or desirable as a condition to, or in
connection with, the granting of an option or the issue of shares of Common
Stock hereunder, this option may not be exercised in whole or in part unless
such listing, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
     7. The Company may affix appropriate legends upon the certificate for
shares of Common Stock issued upon exercise of this option and may issue such
“stop transfer” instructions to its transfer agent in respect of such shares as
it determines, in its discretion, to be necessary or appropriate to (a) prevent
a violation of, or to perfect an exemption from, the registration requirements
of the Securities Act, or (b) implement the provisions of the Plan or this
Contract or any other agreement between the Company and the Optionee with
respect to such shares of Common Stock.
     8. Nothing in the Plan or herein shall confer upon the Optionee any right
to continue in the employ of the Company, any Parent or any of its Subsidiaries,
or interfere in any way with any right of the Company, any Parent or its
Subsidiaries to terminate such employment at any

2



--------------------------------------------------------------------------------



 



time for any reason whatsoever without liability to the Company, any Parent or
any of its Subsidiaries.
     9. The Company and the Optionee (by his or her acceptance of this option)
agree that they will both be subject to and bound by all of the terms and
conditions of the Plan, a copy of which is attached hereto and made a part
hereof. Any capitalized term not defined herein shall have the meaning ascribed
to in the Plan. In the event of a conflict between the terms of this Contract
and the terms of the Plan, the terms of the Plan shall govern.
     10. The Optionee (by his or her acceptance of this option) represents and
agrees that her or she will comply with all applicable laws relating to the Plan
and the grant and exercise of this option and the disposition of the shares of
Common Stock acquired upon exercise of the option, including without limitation,
federal and state securities and “blue sky” laws.
     11. This option is not transferable by the Optionee otherwise than by will
or the laws of descent and distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee or the Optionee’s legal
representatives.
     12. This Contract shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any heir, distributee, executor,
administrator or legal representative entitled to the Optionee’s rights
hereunder.
     13. This Contract shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to the
conflicts of law rules thereof.
     14. The invalidity, illegality or unenforceability of any provision herein
shall not affect the validity, legality or enforceability of any other
provision.
     15. The Optionee (by his or her acceptance of this option) agrees that the
Company may amend the Plan and the options granted to the Optionee under the
Plan, subject to the limitations contained in the Plan.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contract as of
the day and year first above written.

            CSK AUTO CORPORATION
      By:                        

       
Optionee
  Date
 
   
 
      Tax Identification No./Soc. Sec. No.


4



--------------------------------------------------------------------------------



 



EXHIBIT I
VESTING OF OPTIONS
     Each option granted under the Plan to optionees to purchase shares of
Common Stock will vest as to 34% of the shares of Common Stock (rounded up or
down to the nearest whole share of Common Stock) subject to such option on the
first anniversary date of the grant of the option and as to an additional 33% of
such shares of Common Stock (rounded up or down to the nearest whole share of
Common Stock), on each of the second and third anniversary dates of grant.

5